                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-00325-NRN

WILLIE ALBERT CLARK,

Plaintiff,

v.

NANCY BERRYHILL, Acting Commissioner of Social Security,

Defendant.


                              OPINION AND ORDER


N. Reid Neureiter
United States Magistrate Judge

        The government determined that Plaintiff Willie Albert Clark was not

disabled for purposes of the Social Security Act for the period from December 21,

2012 through October 31, 2014. (AR1 11.) Mr. Clark has asked this Court to

review that decision. The Court has jurisdiction under 42 U.S.C. § 405(g), and

both parties have agreed to have this case decided by a U.S. Magistrate Judge

under 28 U.S.C. § 636(c). (Dkt. #21.)

                               Standard of Review

        In Social Security appeals, the Court reviews the decision of the

administrative law judge (“ALJ”) to determine whether the factual findings are

supported by substantial evidence and whether the correct legal standards were

applied. See Pisciotta v. Astrue, 500 F.3d 1074, 1075 (10th Cir. 2007).


1  All references to “AR” refer to the sequentially numbered Administrative Record
filed in this case. (Dkt. ##19, and 19-1 through 19-11.)
“Substantial evidence is such evidence as a reasonable mind might accept as

adequate to support a conclusion. It requires more than a scintilla, but less than a

preponderance.” Raymond v. Astrue, 621 F.3d 1269, 1271-72 (10th Cir. 2009)

(internal quotation marks omitted). The Court “should, indeed must, exercise

common sense” and “cannot insist on technical perfection.” Keyes-Zachary v.

Astrue, 695 F.3d 1156, 1166 (10th Cir. 2012). The Court cannot reweigh the

evidence or its credibility. Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007).

                                    Background

       At the second step of the Commissioner’s five-step sequence for making

determinations, 2 the ALJ found that Mr. Clark “has the following severe

impairments: right foot navicular stress fracture and hyperkeratosis.” (AR 18.)

The ALJ found that Mr. Clark’s obstructive sleep apnea, eczema, hypertension,

pes planus, and hyperlipidemia were non-severe impairments. (Id.)

       As to Mr. Clark’s medically determinable mental impairment of major

depressive order, the ALJ found that it too was non-severe because it did not

cause more than minimal limitation in his ability to perform basic mental work

activities. (Id.) She found that Mr. Clark’s mental impairments caused a mild




2 The Social Security Administration uses a five-step sequential process for
reviewing disability claims. See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The
five-step process requires the ALJ to consider whether a claimant: (1) engaged in
substantial gainful activity during the alleged period of disability; (2) had a severe
impairment; (3) had a condition which met or equaled the severity of a listed
impairment; (4) could return to her past relevant work; and, if not, (5) could
perform other work in the national economy. See 20 C.F.R. §§ 404.1520(a)(4),
416.920(a)(4); Williams v. Bowen, 844 F.2d 748, 750–51 (10th Cir. 1988.) The
claimant has the burden of proof through step four; the Social Security
Administration has the burden of proof at step five. Lax, 489 F.3d at 1084.
                                          2
restriction in activities of daily living, mild difficulties in social functioning and

concentration, persistence, or pace, and noted that Mr. Clark had no episodes of

decompensation. (AR 19-20.)

       The ALJ then determined at step three that Mr. Clark “does not have an

impairment or combination of impairments that meets or medically equals the

severity of one of the listed impairments” in the regulations. (AR 20.) Because

she concluded that Mr. Clark did not have an impairment or combination of

impairments that meets the severity of the listed impairments, the ALJ found that

Mr. Clark has the following residual functional capacity (“RFC”):

       . . . [Mr. Clark] has the residual functional capacity to perform
       sedentary work as defined in 20 CFR 404.1467(a). He cannot
       operate foot controls on the right. He cannot climb ladders and
       scaffolds or work at unprotected heights or with dangerous
       unprotected machinery. He can occasionally climb ramps and stairs,
       balance, stoop, kneel, crouch, and crawl. He is limited to work that
       he can learn within three to six months.

(AR 20-21.)

       The ALJ concluded that Mr. Clark was able to perform past relevant work

as an appointment clerk. (AR 27.) Accordingly, Mr. Clark was deemed not to

have been under a disability from December 21, 2012 through October 31,

2014. 3 (AR 11.)

                                        Analysis

       Mr. Clark argues that the ALJ: (1) failed to give proper weight to the

medical opinion of a treating medical provider; (2) incorrectly dismissed the


3The ALJ amended her decision on December 27, 2016 to clarify that her
decision does not address or affect the finding that Mr. Clark was disabled based
on a subsequent application of disability insurance benefits, with a disability
onset date of November 1, 2014.
                                             3
opinion of treating provider Margaret Plocharski; (3) erred in finding that Mr. Clark

could return to his prior work; and (4) did not support her factual finding that Mr.

Clark’s severe impairment did not meet Listing 1.02 with substantial evidence.

(Dkt. #13.) The Court will address each in turn.

       The ALJ’s Weighing of Opinion Evidence

       Mr. Clark first objects that the ALJ improperly afforded “little weight” to the

opinion of Mr. Clark’s treating provider, T. Kevin Hetherington, D.O.

       “An ALJ must evaluate every medical opinion in the record, although the

weight given each opinion will vary according to the relationship between the

disability claimant and the medical professional.” Hamlin v. Barnhart, 365 F.3d

1208, 1215 (10th Cir. 2004) (citing 20 C.F.R. § 401.1527(d)). The ALJ must “give

consideration to all the medical opinions in the record” and “discuss the weight

he assigns to them.” Mays v. Colvin, 739 F.3d 569, 578 (10th Cir. 2014) (internal

quotation marks omitted). The applicable regulations governing the consideration

of medical opinions distinguish among “treating” physicians, “examining”

physicians, and “nonexamining” (or “consulting”) physicians. See 20 C.F.R. §

416.927(c). Generally, “the opinions of physicians who have treated a patient

over a period of time or who are consulted for purposes of treatment are given

greater weight than are reports of physicians employed and paid by the

government for the purpose of defending against a disability claim.” Sorenson v.

Bowen, 888 F.2d 706, 711 (10th Cir. 1989). See also Doyal v. Barnhart, 331 F.3d

758, 762 (10th Cir. 2003) (quoting 20 C.F.R. § 416.927(d)(2)) (“The treating

physician’s opinion is given particular weight because of his or her ‘unique



                                          4
perspective to the medical evidence that cannot be obtained from the objective

medical findings alone or from reports of individual examinations, such as

consultative examinations or brief hospitalizations.’”).

       The evaluation of a treating source’s opinion is a two-step process.

Watkins v. Barnhart, 350 F.3d 1297, 1300 (10th Cir. 2003). “The initial

determination the ALJ must make with respect to a treating physician’s medical

opinion is whether it is conclusive, i.e., is to be accorded ‘controlling weight,’ on

the matter to which it relates.” Krauser v. Astrue, 638 F.3d 1324, 1330 (10th Cir.

2011). “Such an opinion must be given controlling weight if it is well-supported by

medically acceptable clinical or laboratory diagnostic techniques and is not

inconsistent with other substantial evidence in the record.” Id. But good cause

may exist for rejecting an opinion that is brief, conclusory, or unsupported by the

medical evidence. Frey v. Bowen, 816 F.2d 508, 513 (10th Cir. 1987).

       Next,

       Even if a treating opinion is not given controlling weight, it is still
       entitled to deference; at the second step in the analysis, the ALJ
       must make clear how much weight the opinion is being given
       (including whether it is being rejected outright) and give good
       reasons, tied to the factors specified in the cited regulations for this
       particular purpose, for the weight assigned.

Krauser, 638 F.3d at 1330. The factors the ALJ must consider are:

       (1) the length of the treatment relationship and the frequency of
       examination; (2) the nature and extent of the treatment relationship,
       including the treatment provided and the kind of examination or testing
       performed; (3) the degree to which the physician’s opinion is supported by
       relevant evidence; (4) consistency between the opinion and the record as
       a whole; (5) whether or not the physician is a specialist in the area upon
       which an opinion is rendered; and (6) other factors brought to the ALJ’s
       attention which tend to support or contradict the opinion.



                                           5
Allman v. Colvin, 813 F.3d 1326, 1331–32 (10th Cir. 2016). Neither the

regulations nor the Court require a factor-by-factor recitation, but the ALJ’s

findings must be “sufficiently specific to make clear” the weight assigned to the

source opinion and the reasons for that weight. Oldham v. Astrue, 509 F.3d

1254, 1258 (10th Cir. 2007) (internal quotation marks omitted).

       On April 15, 2014, Dr. Hetherington provided the following “opinion”:

       Please be aware that Mr. Clark continues to suffers [sic] with
       chronic, daily pain resulting from a complication arising out of a
       right foot surgery in May 2010. His diagnosis is Complex Regional
       Pain Syndrome Type 1, Right Leg (also known as Reflex
       Sympathetic Dystrophy). He describes the pain as radiating from
       his right knee area to his right foot with a constant tingling/throbbing
       sensation. Additionally, he describes his right foot as feeling as if it
       has a “tight glove on it.” His pain is worse with palpation,
       ambulation, and walking barefoot. As a result of the pain, he has
       difficulty focusing on various tasks as well as walking more than
       150 yards at a slow pace with the use of a cane. He adds that
       during pain flareups which occur 2-3 times per month he has great
       difficulty even ambulating. Currently, he is receiving both narcotic
       and non-narcotic pain medication to help manage his symptoms.

(AR 567.) The ALJ afforded this opinion little weight because “Dr. Hetherington

merely repeated the claimant’s subjective reports and did not provide any

objective functional limitations.” (AR 25.)

       It is undisputed that Dr. Hetherington qualifies as a treating physician.

However, it is equally clear to the Court that the above “opinion” is not entitled to

controlling weight because it was based on Mr. Clark’s subjective statements,

and therefore was not “well-supported by medically acceptable clinical and

laboratory diagnostic techniques.” Krauser, 638 F.3d at 1330. Thus, the ALJ did

not err by declining to give his opinion, such as it was, controlling weight.




                                          6
       Mr. Clark argues that even if Dr. Hetherington’s opinion was not entitled to

controlling weight, the ALJ was not within her rights to discount that opinion as a

matter of course. While this an accurate statement of the law, the Court is not

convinced that Dr. Hetherington’s statement qualifies as a medical opinion that is

entitled to any weight. “Medical opinions are statements from acceptable medical

sources that reflect judgments about the nature and severity of your

impairment(s), including your symptoms, diagnosis and prognosis, what you can

still do despite impairment(s), and your physical or mental restrictions.” 20 C.F.R.

§ 404.1527(a)(1). Dr. Hetherington relays what Mr. Clark told him about his

symptoms, but he offers no professional judgment as to the severity of Mr.

Clark’s impairments, nor does he assign any functional limitations based on

those impairments. This is not a true medical opinion. See Cowan v. Astrue, 552

F.3d 1182, 1189 (10th Cir. 2008) (“Dr. Gietzen’s brief statement on the medical

form was not a true medical opinion. It did not contain Dr. Gietzen’s judgment

about the nature and severity of Mr. Cowan’s physical limitations, or any

information about what activities Mr. Cowan could still perform.”).

       The only medical opinion Dr. Hetherington arguably offers is the diagnosis

of Reflex Sympathetic Dystrophy (“RSD”). But “[t]he mere diagnosis of a

condition does not establish its severity or any resulting work limitations.”

Paulsen v. Colvin, 665 F. App’x 660, 666 (10th Cir. 2016) (unpublished). See

also Coleman v. Chater, 58 F.3d 577, 579 (10th Cir. 1995) (stating that the “mere

presence” of a medical condition is not enough; rather, that condition, “alone or in

combination with other impairments, must render [the] claimant unable to engage



                                          7
in any substantial gainful employment”) (brackets and internal quotation marks

omitted); Bales v. Colvin, 576 F. App’x 792, 797 (10th Cir. 2014) (unpublished)

(“Ms. Bales fails to explain how Dr. Reddy’s findings have any bearing on her

functional limitations, such that the ALJ should have specifically discussed those

findings in setting her RFC for medium work.”).

        Because the ALJ was not required to even consider Dr. Hetherington’s

findings in formulating Mr. Clark’s RFC, Mr. Clark has not established reversible

error in the ALJ’s failure to give Dr. Hetherington’s “opinion” anything more than

“little weight.”

        The ALJ’s Treatment of Margaret Plocharski’s Opinion Evidence

        Mr. Clark contends that the ALJ erred when she afforded Margaret

Plocharski’s opinion only partial weight because, in part, she determined that Ms.

Plocharski was not an Acceptable Medical Source (“AMS”). The Court disagrees.

        On July 11, 2013, Ms. Plocharski completed a “Med–9 Form” for the

Colorado Department of Human Services, in which she opined that Mr. Clark was

disabled and incapable of working for at least six months due to his broken foot.

(AR 516-517.) The ALJ found that Ms. Plocharski was not an AMS because she

was not a “licensed physician, licensed osteopath, licensed or certified

psychologist, licensed optometrist, [or] person[] authorized to send summaries of

medical records of a hospital, clinic, sanitarium, medical institution or health care

facility.” (AR 26 (citing 20 C.F.R. §§ 404.1513 and 416.913).) There was some

confusion regarding Ms. Plocharski’s title and position: she signed her name

followed by the initials M.S., apparently to indicate that she has a Master of



                                          8
Science degree. (AR 517.) In any event, the record demonstrates that Ms.

Plocharski is a nurse practitioner. (AR 623.) As such, the ALJ correctly

determined that she was not an AMS whose opinion is entitled to any weight.

See 20 C.F.R. § 404.1513(a). See also Irving v. Astrue, No. 10-cv-01657-CMA,

2011 WL 2173780, at *8 (D. Colo. June 1, 2011) (“[T]he ALJ correctly noted that

opinions by nurse practitioners are not accepted medical source opinions entitled

to weight.”). 4

       Nevertheless, Mr. Clark maintains that the ALJ was still required to

consider her opinion as an “‘other source[ ]’ whose opinion[ ] can be considered

‘to show the severity of the individual’s impairment(s) and how it affects the

individual’s ability to function.’” Block v. Astrue, 506 F. App’x 764, 770 (10th Cir.

2012) (quoting SSR 06-03p, 2006 WL 2329939, at *2). This argument may have

been more persuasive had Ms. Plocharski actually provided a “medical opinion,”

but, as with Dr. Hetherington, she did not. A “Med–9 form is not a true medical

opinion because it does not contain judgments about the nature and severity of

plaintiff’s physical limitations, or any information about the activities plaintiff could

perform.” Zacevich v. Astrue, No. 10-cv-02165-PAB, 2011 WL 4536989, at *5 (D.

Colo. Sept. 29, 2011). See also Chapo v. Astrue, 682 F.3d 1285, 1289 (10th Cir.

2012) (labelling the Med-9 Form a “conclusory form, which lack[s] any functional

findings” and holding that the ALJ properly gave it no weight). Although the Tenth

Circuit has refused to find categorically that Med–9 Forms are entitled to no




4For claims filed after March 27, 2017, nurse practitioners are included in the
AMS definition. The claim at issue was filed well before then.
                                            9
weight, see Andersen v. Astrue, 319 F. App’x 712, 723–25 (10th Cir. 2009), the

ALJ gave additional reasons to discount Ms. Plocharski’s opinion. The ALJ noted

that Ms. Plocharski’s statement that Mr. Clark cannot perform any work is not

consistent with the objective medical evidence and relies heavily on Mr. Clark’s

subjective complaints. (AR 25.) The ALJ also noted that Ms. Plocharski opined in

areas reserved to the Commissioner, i.e., whether Mr. Clark is disabled. (AR 25-

26.) Mr. Clark does not challenge these findings, and both are legitimate and

specific reasons to reject or give less weight to Ms. Plocharski’s opinion. See

Watkins, 350 F.3d at 1300 (the ALJ’s decision need only be “sufficiently specific

to make clear to any subsequent reviewers the weight the adjudicator gave to

[medical opinions] and the reasons for that weight.”). Accordingly, the ALJ did not

err in only giving partial weight to Ms. Plocharski’s medical opinion.

       The ALJ’s RFC Determination

       Next, Mr. Clark claims that the ALJ’s sedentary RFC finding was not

based on substantial evidence. Mr. Clark’s argument focuses on the ALJ’s

treatment of the opinion of consultative medical examiner Linda Mitchell, M.D. Dr.

Mitchell performed an examination on September 10, 2013. (AR 543-48.)

According to Dr. Mitchell’s report, Mr. Clark presented with complaints of RSD

because of an ankle navicular fracture, with hypersensitivity and occasional

shooting pain in his right leg, along with swelling and cramping in his foot. (AR

543.) Mr. Clark reported that he could not stand to be barefoot and he used a

cane about 40-60% of the time. (Id.) Upon examination, Dr. Mitchell noted Mr.

Clark was pleasant, cooperative, and in no acute distress. (AR 545.) He



                                         10
preferred to sit with his right leg elevated, and had no trouble getting on and off

the examining table or maneuvering in the examination room. (Id.) His gait was

antalgic, he was unable to stand on heels or toes, and he used a cane during the

examination. (AR 546.) His right ankle joint was less flexible than his left. (AR

547.) He was hypersensitive to light touch, distal to the right knee. (Id.)

       Dr. Mitchell diagnosed Mr. Clark with “chronic regional pain syndrome,

right lower extremity,” and “right ankle navicular fracture, nonunion,” among other

things (Id.) Her functional assessment was as follows:

       The number of hours claimant should be able to stand or walk
       during a normal eight-hour workday is about two hours. There are
       no recommended limitations on the number of hours claimant
       should be able to sit during a normal eight-hour workday. It is
       recommended claimant avoid squatting, crouching, stooping or
       kneeling. The amount of weight claimant should be able to lift or
       carry is in the range of 10 to 20 pounds. It is recommended
       claimant use his cane regularly. There are no manipulative
       limitations recommended. It is recommended claimant avoid
       unprotected heights, stairs, and ladders.

(AR 548.)

       Despite giving Dr. Mitchell’s opinion “great weight” (AR 25), the ALJ’s RFC

stated that Mr. Clark could “occasionally climb ramps and stairs, balance, stoop,

kneel, crouch and crawl.” (AR 20-21.) Mr. Clark asserts that this finding is not in

accord with Dr. Mitchell’s opinion. Under the regulations, in the context of

sedentary work, “‘[o]ccasionally’ means occurring from very little up to one- third

of the time, and would generally total no more than about 2 hours of an 8-hour

workday.” Social Security Ruling 96–9p, 1996 WL 374185 (July 2, 1996). “A

complete inability to stoop would significantly erode the unskilled sedentary

occupational base and a finding that the individual is disabled would usually


                                          11
apply, but restriction to occasional stooping should, by itself, only minimally erode

the unskilled occupational base of sedentary work.” Id. Mr. Clark argues that

because Dr. Mitchell opined that he should not stoop, the ALJ’s RFC for

sedentary work was not supported by substantial evidence.

       In response, the Commissioner points out that any erosion of the

sedentary occupational base, which is relevant to the step five analysis as to

whether there are jobs in the national economy that a claimant can perform, is

irrelevant here because the ALJ found at step four that Mr. Clark could return to

his past work. The Court finds that the Commissioner has the better argument.

       In Barnhart v. Thomas, the Supreme Court was confronted with the issue

of whether the government may determine that a claimant is not disabled

because she remains physically and mentally able to do her previous work,

without investigating whether that previous work exists in significant numbers in

the national economy. 540 U.S. 20, 22 (2003). The Court answered in the

affirmative, and deferred to the Social Security Administration’s interpretation that

       step four can result in a determination of no disability without
       inquiry into whether the claimant’s previous work exists in the
       national economy; the regulations explicitly reserve inquiry into the
       national economy for step five. Thus, the SSA has made it perfectly
       clear that it does not interpret the clause “which exists in the
       national economy” in § 423(d)(2)(A) as applying to “previous work.”

Id. at 25.

       Here, the ALJ found that Mr. Clark could perform his past work as

appointment clerk. Thus, no step five analysis was required. See 20 C.F.R. §

404.1520(a)(4)(iv) (“If you can still do your past relevant work, we will find you

are not disabled.”). Moreover, the appointment clerk position does not require


                                         12
any stooping. See Dictionary of Occupational Titles 237.367-010 (“Stooping: Not

Present - Activity or condition does not exist”). Therefore, even if the ALJ had

entirely relied on Dr. Mitchell’s opinion in determining the RFC, Mr. Clark was still

eligible to perform past work. Accordingly, any error in formulating the RFC is a

harmless one, and not grounds for remand. See Allen v. Barnhart, 357 F.3d

1140, 1145 (10th Cir. 2004). (a harmless error is one “where, based on material

the ALJ did at least consider (just not properly), we could confidently say that no

reasonable administrative factfinder, following the correct analysis, could have

resolved the factual matter in any other way”).

       The ALJ’s Finding that Mr. Clark’s Impairments Did Not Meet Listing
       1.02

       Finally, Mr. Clark argues that his right foot navicular stress fracture meets,

equals, and exceeds the requirements of Social Security Listing 1.02, and the

ALJ erred at step three in not finding him disabled on this basis. That listing

provides, in relevant part, as follows:

       1.02 Major dysfunction of a joint(s) (due to any cause):
       Characterized by gross anatomical deformity (e.g., subluxation,
       contracture, bony or fibrous ankylosis, instability) and chronic joint
       pain and stiffness with signs of limitation of motion or other
       abnormal motion of the affected joint(s), and findings on
       appropriate medically acceptable imaging of joint space narrowing,
       bony destruction, or ankylosis of the affected joint(s). With:

       A. Involvement of one major peripheral weight-bearing joint (i.e.,
       hip, knee, or ankle), resulting in inability to ambulate effectively, as
       defined in 1.00B2b[.]

20 C.F.R. § Pt. 404, Subpt. P, App. 1, § 1.02.




                                          13
       Mr. Clark claims that the ALJ ignored substantial evidence showing that

he met these criteria. Instead, the ALJ only determined that Mr. Clark did not

meet the criteria for listing 1.06.

       However, in support of his position, Mr. Clark only points to “extensive

evidence contained in the record regarding Mr. Clark’s ongoing complications

from the 2010 ankle fracture and his difficulty ambulating.” He does not point to

the specific medical evidence that supports his contention that his limitations

meet the necessary criteria, and the Court will not do his work for him. See Aslan

v. Colvin, 637 F. App’x 509 (10th Cir. 2016) (unpublished) (“The problem is that

Mr. Aslan fails to direct our attention to any medical records confirming he suffers

from spinal arachnoiditis.”). Specifically, Mr. Clark fails to cite sufficient evidence

that he is unable to ambulate effectively, which means:

       an extreme limitation of the ability to walk; i.e., an impairment(s)
       that interferes very seriously with the individual’s ability to
       independently initiate, sustain, or complete activities. Ineffective
       ambulation is defined generally as having insufficient lower
       extremity functioning (see 1.00J) to permit independent ambulation
       without the use of a hand-held assistive device(s) that limits the
       functioning of both upper extremities. . . .

       (2) To ambulate effectively, individuals must be capable of
       sustaining a reasonable walking pace over a sufficient distance to
       be able to carry out activities of daily living. They must have the
       ability to travel without companion assistance to and from a place of
       employment or school. Therefore, examples of ineffective
       ambulation include, but are not limited to, the inability to walk
       without the use of a walker, two crutches or two canes, the inability
       to walk a block at a reasonable pace on rough or uneven surfaces,
       the inability to use standard public transportation, the inability to
       carry out routine ambulatory activities, such as shopping and
       banking, and the inability to climb a few steps at a reasonable pace
       with the use of a single hand rail. The ability to walk independently
       about one’s home without the use of assistive devices does not, in
       and of itself, constitute effective ambulation.


                                           14
20 C.F.R. § Pt. 404, Subpt. P, App. 1, § 1.00(B)(2)(b)(1).

       Although the records indicate that Mr. Clark walks with an antalgic gait

and frequently uses a cane, the ALJ explicitly found that “the evidence does not

establish that . . . the claimant could not ambulate effectively.” (AR 20.) Her

conclusion is supported by substantial evidence, which includes imaging that

showed that Mr. Clark’s ankle fracture had healed (see AR 549 (“normal right

foot radiographs” with “no osseous, joint or soft tissue abnormalities”)), as well as

Mr. Clark’s ability to walk his dog, prepare meals, wash his laundry and dishes,

and shop. (AR 21.) Because Mr. Clark failed to satisfy all the criteria in listing

1.02, he cannot prevail at step three as a matter of law. See Sullivan v. Zebley,

493 U.S. 521, 530 (1990).

                                    Conclusion

       For the reasons set forth above, the Commissioner’s decision is

AFFIRMED and Petitioner’s Complaint (Dkt. #1) is DISMISSED.

       Dated this 7th day of May, 2019.


                                           BY THE COURT:



                                           N. Reid Neureiter
                                           United States Magistrate Judge




                                          15
